Citation Nr: 1703717	
Decision Date: 02/07/17    Archive Date: 02/15/17

DOCKET NO.  10-13 962A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

Entitlement to a total disability rating based upon individual unemployability due to service connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


ATTORNEY FOR THE BOARD

Brandon A. Williams, Associate Counsel



INTRODUCTION

The Veteran had active military service from December 1966 to December 1968. 

This matter comes before the Board of Veterans' Appeals (Board) from a July 2009 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Denver, Colorado. In January 2015 the Board remanded the issue for further development. A review of the claims folder reflects that the RO has complied with the remand instructions by obtaining outstanding medical treatment records and an issuing supplemental statement of the case (SSOC) in regard to the issues on appeal.

The Board notes that the January 2015 remand included the Veteran's claim for an increased rating in excess of 50 percent for PTSD. The Board instructed the RO to provide the Veteran with an SOC. A review of the claims folder reflects that the RO has complied with the January 2015 remand by issuing an SOC in August 2016. However, the Veteran did not file a substantive appeal. As such, the claim for an increased rating in excess of 50 percent for PTSD is not before the Board.

In an October 2014 written statement, the Veteran withdrew his request for a hearing before a Veterans Law Judge.


FINDING OF FACT

The competent clinical evidence of record is against a finding that the Veteran's service-connected disabilities preclude him from maintaining substantially gainful employment.


CONCLUSION OF LAW

The criteria for the award of TDIU benefits have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a). See also Pelegrini v. Principi, 18 Vet. App. 112   (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006). Notice was provided in March 2009. 

VA has a duty to assist the Veteran in the development of the claim. The claims file includes medical records, correspondence, and the statements of the Veteran in support of his claims. The Board has considered the statements and perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims for which VA has a duty to obtain. 

VA examinations were obtained in June 2016 and May 2009. When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). The Board finds that the Veteran has been afforded adequate VA examinations. The reports include clinical examinations and the Veteran's reported symptoms. The report provides findings relevant to the criteria for rating the disability at issue. Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008), Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012) (citing Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012). Martinak v. Nicholson, 21 Vet. App. 447 (2007).

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claim. Essentially, all available evidence that could substantiate the claim has been obtained.

Legal Criteria

Total disability ratings for compensation may be assigned where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of a service-connected disabilities: Provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional service-connected disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16 (a). Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage. Moore v. Derwinski, 1 Vet. App. 356 (1991).

To establish a total disability rating based on individual unemployability, there must be impairment so severe that it is impossible for the average person to follow a substantially gainful occupation. 38 C.F.R. § 3.340. In reaching such a determination, the central inquiry is whether the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability. Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training and previous work experience, but not to his age or any impairment caused by nonservice-connected disabilities. 38 C.F.R. §§ 3.341, 4.16, 4.19 (2011); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation; provided that permanent total disability shall be taken to exist when the impairment is reasonably certain to continue throughout the life of the disabled person. 38 C.F.R. § 4.15.

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled. 38 C.F.R. § 4.16 (b). Rating boards should refer to the Director of the Compensation and Pension Service for extra-schedular consideration all cases of Veterans who are unemployable by reason of service-connected disabilities but who fail to meet the percentage requirements set forth in 38 C.F.R. § 4.16 (a). The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed. 38 C.F.R. § 4.16 (b). 

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the medical evidence for the issues on appeal. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

The Veteran is serviced connected for PTSD, evaluated as 50 percent disabling, bilateral hearing loss, evaluated as 20 percent disabling, diabetes mellitus with a history of proteinuria, evaluated as 20 percent disabling, tinnitus, evaluated as 10 percent disabling, erectile dysfunction, evaluated as noncompensable, and hypertension, evaluated as noncompensable. The Veteran's combined rating is 70 percent. 

The Veteran's claim for TDIU was denied in July 2009. The claims folder reflects that the Veteran last worked in November 2003 as a welder. The Veteran has an associate degree in welding and fabrication from the Community College of Denver. Further, the Veteran completed a three year apprenticeship in ironworks. 

The Veteran contends that he is unable to obtain or maintain substantially gainful employment due to his service connected disabilities. 

A May 2009 VA examination report reflects that the Veteran type II diabetes mellitus and its associated symptoms, to include erectile dysfunction and hypertension, do not affect his employment activity. The examination report notes that it would be best for the Veteran to have a work schedule which allows him to have standardized times for eating. 

In a May 2009 VA audiological examination report, the examiner opined that in regard to the Veteran's bilateral hearing loss and tinnitus, he may have difficulty on the phone and when background noise is present.  The examiner further explained that the Veteran should do better with amplification and taking advantage of visual cues.

A May 2009 VA mental examination reflects the Veteran's PTSD as transient or mild with decrease work efficiency and ability to perform occupational tasks only during periods of significant stress. 

A June 2016 VA mental examination reflects the Veteran's PTSD symptoms results in an occupational and social impairment with reduced reliability and productivity.

An August 2016 VA addendum to the June 2016 VA mental examination reflects that the Veteran's PTSD features and symptoms would not prevent him from maintaining employment. 

The preponderance of the evidence is against a finding that the Veteran is unable to maintain substantially gainful employment. The Board notes that the Veteran is currently unemployed; however, the claims folder does not reflect that the Veteran is unable to secure or follow a substantially gainful occupation due to his service-connected disability. Rather, the claims folder reflects that the Veteran has not attempted to obtain employment since his November 2003 retirement. (See Veteran's Application for Increased Compensation Based on Unemployability). Furthermore, while the Veteran's service connected disability may impact his employment; the evidence does not reflect that it impairs his ability to obtain or maintain substantial gainful employment. Based on the above, to include the Veteran's lay statements, the Board finds that TDIU is not warranted.

The preponderance of the evidence is against the Veteran's contention that his service-connected disabilities are of such severity as to preclude his participation in substantially gainful employment. The Board has considered the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable. See 38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a TDIU is denied.



____________________________________________
M. H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


